DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 6/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation of “to determining whether there is living body contact” and but for the flow of the claims language the examiner believes it should read as “to determine whether there is living body contact”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 disclose the detection of a “possible” living body contact, however this is unclear as a body is considered to be living or not, especially when considered in view of specification which enables a method for detecting contact of a living human body as described in paragraph 0060. Therefore, the method and apparatus are considered as indefinite for failing to particularly point out and distinctly claim the subject matter which regarded as the invention.
Claim 1 discloses “wherein the living body has a contact portion having electrical properties resembling an impedance bridge”, however this is unclear as to the metes and bounds of the impedance bridge as it “resembles” which is a vague term, and whether or not the claimed method requires the impedance bridge completely as described. The specification supports the living body having electrical properties “… modelled by…” in para. 0070-0072,. Therefore, the method is considered as indefinite for failing to particularly point out and distinctly claim the subject matter which regarded as the invention.
Claim 1 discloses “an impedance bridge comprising a plurality of resistors and a plurality of capacitors connected in series and parallel and having a characteristic rise-time and a characteristic fall-time” however, the language of the claim is unclear with regard to whether it’s the impedance bridge or the plurality of resistors and capacitors that have the characteristic rise-time and characteristic fall-time. Therefore, the method is considered as indefinite for failing to particularly point out and distinctly claim the subject matter which regarded as the invention.
Claim 9 discloses the method according to claim 1, an then recites “wherein the impedance bridge comprises a resistor-capacitor second RC bridge comprising a parallel connection of a second resistor (R2) having a second resistance value and a second capacitor (C2) having a second capacitance value, and the internal resistor Ro interconnects the first RC bridge and the second RC bridge.” The claimed method does not require the impedance bridge therefore this limitation is considered indefinite as it is unclear what the metes and bounds of the claimed method are.  {YOUYI-20008-USPT/01245083v1}3 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10, 13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2016/174644 A1), herein referred to as Cheng.
Regarding Claim 1, Cheng discloses a method of detecting possible living body contact (see figure 3a) at an electrical conductive surface (load 40, figure 3a) (para. 0099), wherein the living body has a contact portion having electrical properties resembling an impedance bridge comprising a plurality of resistors and a plurality of capacitors connected in series and parallel and having a characteristic rise-time and a characteristic fall-time, wherein the impedance bridge comprises a resistor series (Ro + R1 + R2) having a total resistance value and a resistor-capacitor first RC bridge comprising a parallel connection of a first resistor (R1) having a first resistance value and a first capacitor (C1) having a first capacitance value, and the resistor series (Ro + R1 + R2) comprises an internal resistor (Ro) in series connection with the first RC bridge and having an internal resistance value (this portion of the claim is located in the preamble of the claim, is provided to conceptualize a living body with respect to its electrical properties, and the method steps do not require the concept, nor does the concept have any impact on the steps of the method); and wherein the method (para. 0069) comprises: 
	- sending a pulse train of voltage pulses to the contact surface, wherein the pulse train comprises a plurality of voltage pulses as probing pulses and each voltage pulse has a sharp edge which changes from a first voltage level which is a base voltage level to a second voltage level, and a flat region at the second voltage level (para. 0069; 0086-0087 – discloses safe probing voltage ranges for detecting the presence of a living body, using square pulse trains which comprise rising and falling edges which correlate to the sharp edge changing from a first voltage level to a second voltage level wherein the second voltage level has a flat region as these characteristics are considered inherent to square wave signals); 
	- detecting current responses from the contact surface to the pulse train (para. 0069; 0072-0077; 0098-0099); and 
	- determining whether there is possible living body contact at the electrical conductive surface with reference to the current responses (para. 0069; 0098-0101).  
Regarding Claim 7, Cheng discloses the method according to claim 1, wherein the current responses to be detected include current pulse shapes of a plurality of current pulses detected or received in a sequence in response to the pulse train (para. 0028; 0032; 0073-0074).  
Regarding Claim 8, Cheng discloses the method of claim 7, wherein method comprises determining the capacitance values of the first capacitor from the current pulse shapes of the plurality of current pulses and determining whether the capacitance values of the first capacitor increase over time, and wherein the method comprises using increase in the capacitance value of the first capacitance with time as an indication of possible human contact at the detection surface (para. 0092).  
Regarding Claim 10, Cheng discloses the method according to claim 1, wherein the method comprises determining whether there is possible living body contact at the electrical conductive surface with reference to change in peak currents and/or steady state currents and/or pulse shapes over time or over the plurality of voltage pulses (para. 0088).  
Regarding Claim 13, Cheng discloses an apparatus (item 10, figure 3A) for detecting possible living body contact (see figure 3A) at a contact surface which is an electrically conductive surface (load 40, figure 3A) (para. 0099), wherein the apparatus (item 10, figure 3A) comprises a controller (item 140, figure 3A), a probing circuit comprising a probing signal generator (item 20, figure 3A), a detection circuit (item 120, figure 2A with respect to item 100 of figure 3A and 1A), and a data storage device (item 144, figure 1B with respect to item 144 in figure 1A that is relative to the item 100 of figure 3A), and wherein the controller (item 140 via item 142, figure 1B with respect to item 100 of figure 3A and 1A) is to execute stored instructions to: 
	- operate the probing circuit (item 20, figure 3a) to generate a train of probing signals to the contact surface, wherein the train of probing signals comprises a plurality of probing pulses and each probing pulse has a probing voltage and a probing-pulse duration (para. 0069; 0086-0087 – discloses safe probing voltage ranges for detecting the presence of a living body, using square pulse trains which comprise rising and falling edges which correlate to the sharp edge changing from a first voltage level to a second voltage level wherein the second voltage level has a flat region for a duration of time as these characteristics are considered inherent to square wave signals); 
	- operate the detection circuit (item 120, figure 2A with respect to item 100 of figure 3A and 1A) to detect current responses and collect current response parameters from the contact surface, the current response parameters being current parameters responsive to the plurality of probing pulses (para. 0069; 0072-0077; 0098-0099); and 
	- to determining whether there is living body contact at the contact surface with reference to change or changes in the current response parameters collected in response to the plurality of probing pulses (para. 0069; 0098-0101).  
Regarding Claim 19, Cheng discloses the apparatus according to claim 13, wherein the controller is to operate the probing circuit to generate the probing pulses such that the probing pulse has a probing-pulse duration, a probing-pulse repetition frequency, and a probing voltage amplitude such that the train of probing signals is non-harmful to a living body (para. 0055; 0065-0066; and 0080).  
Regarding Claim 20, Cheng discloses the apparatus according to claim 13, wherein the detection circuit comprises a plurality of data acquisition circuits (See figure 2B1 and 2B2), wherein the data acquisition circuits are to collect current response parameters at a plurality of data collection times, and wherein the data collection times are distributed at different times of current responses in response to a probing pulse (para. 0028; 0032; 0046; 0094-0095).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2016/174644 A1), herein referred to as Cheng.
Regarding Claim 18, Cheng discloses the apparatus according to claim 13.
Cheng does not explicitly disclose wherein the controller is to operate to generate a plurality of probing pulses within a detection window and collecting current response parameters in response to the plurality of probing pulses, and wherein the detection window comprises a time duration during which physical touching conditions of the living body on the contact surface are changing. {YOUYI-20008-USPT/01245083v1}5  
However, in view of Cheng paragraphs 0065 and 0066 it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the controller generate probing pulses within a detection window that comprises a time duration during which physical touching conditions of the living body on the contact surface are changing for the purpose of providing current that is both perceptible and safe to the living body. 



Allowable Subject Matter
Claims 2-6, 9, 11-12, 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 1, wherein the current responses to be detected include peak currents of a plurality of current pulses detected or received in response to the pulse train.  
Regarding Claim 3, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 1, wherein the current responses to be detected include steady state currents of a plurality of current pulses detected or received in response to the pulse train. {YOUYI-20008-USPT/01245083v1}2  
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 1, wherein the method comprises detecting whether the peak current amplitude of the current responses of a plurality of sequential current response pulses increases with time, and wherein the method comprises using an increase of the peak current amplitude with time as an indication of possible human contact.  
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 1, wherein the method comprises determining from the peak current amplitude of the current responses of a plurality of sequential current response pulses whether the resistance values of the first resistor decreases with time and wherein the method comprises using decrease of the first resistor resistance value with time as an indication of possible human contact.  
Regarding Claim 6, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 1, wherein the method comprises determining from the peak current amplitude of the current responses of a plurality of sequential current response pulses whether the resistance values of the internal resistor decreases with time and wherein the method comprises using decrease of the internal resistor resistance value with time as an indication of possible human contact.  
Regarding Claim 9, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 1, wherein the impedance bridge comprises a resistor-capacitor second RC bridge comprising a parallel connection of a second resistor (R2) having a second resistance value and a second capacitor (C2) having a second capacitance value, and the internal resistor Ro interconnects the first RC bridge and the second RC bridge. {YOUYI-20008-USPT/01245083v1}3  
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 1, wherein the voltage pulse is to transition from the first voltage level to the second voltage level in a transition time which is shorter than the characteristic rise-time of the impedance bridge and/or the circuit rise-time of the first RC parallel connection, such that the current response includes a peak current which is characteristic of the internal resistor (RO).  
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 1, wherein the voltage pulse is to transition from the first voltage level to the second voltage level in a transition time which is 2ps or less, including 1.5ps or less, 1.0ps or less, 0.9ps or less, 0.8ps or less, 0.7p s or less, 0.6ps or less, 0.5ps or less, 0.4ps or less, 0.3ps or less, 0.2ps or less, or any range or ranges formed by combination of the aforesaid values.  
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the apparatus according to claim 13, wherein the probing pulses are voltage pulses, and the controller is to operate the probing signal generator to generate probing pulses such that the current responses from a living body in bare-skin contact with the contact surface in response to the probing pulse is a current pulse having responsive current pulse characteristics of a living body; and wherein the responsive current pulse characteristics include a spike and a slow falling curve immediately following the spike, wherein the falling curve falls gradually from an initial value to an asymptotic or steady-state value; and wherein the controller is to operate to determine whether the detected current responses in response to a single probing pulse have the responsive current pulse characteristics of a living body, and to generate an alert signal if the detected current responses have the responsive current pulse characteristics  (paragraph 0063 discloses a sharp falling curve of a current pulse and therefore fails to disclose the highlighted limitations underlined above).
Claims 15-17 depend upon that of Claim 14, or any intervening dependent claim, and require all of the limitations of Claim 14, therefore Claims 15-17 are objected to as being dependent upon a rejected base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to methods and apparatus for detecting living body contact at a contact surface, and to methods and apparatus for controlling power supply to mitigate risks of electrical shock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858